^,Z*p?-o/

Zfewarq 12, Tdttr                           C&>6c Aid, 2ZMW-A

Akel AmtdLj CJe/iC                                               RE'GEIVED IN
Caiff ofGrMUn U Am&b                                        court of criminal appeals
CzffeLStete*                                                       JAM2O2015
-A/Sti* / le*dz> 7Z7K
                                                                AbeJ Acosta, Cleric

               ^'SJtMfoAdtAckie li67so^3(aaf^li^Cakif/hcoiure

Mr«±detf. *CejMk h appellate/fypl/c*d mt&rMexarp*ouder K^UdeJ cm
^wer.Akeri^^s.Hic Ccufrlfod 2Dd^s tiyJtek it*»q trior* tea**!??*,
Or WuM/mi Appasb-for-their &MSQl&3faA oia I2s-IB>-I4   tt

a k\ttr i&ted TksMe, D&^usbor 17,2044ne CL&iK® RecMb hashes*,4/uoM

^h , no finoposcd-e^ offacts fwuJtie tolavfr °, m(otJ). f) aritroFJitim&ktf
iteues ' nor S&tes orgim<l avtia/er,
                                                                                          tztibfrA



                                           KATHY CLIFTON
                                    POLK COUNTY DISTRICT CLERK


Polk County judicial center                                                          Office (936) 327-6814
LIVINGSTON, TEXAS 77351-3233                                                           FAX (936) 327-6851
                                               December 17,2014
     STACEY CARTER TDCJ#1870516
     COFFIELD UNIT
     2661 FM 2054
     TENNESSEE, TX. 75884

     RE:   STACEY CARTER TDCJ#1870516
           CASE 22,444-A WRIT OF HABEAS CORPUS

     Dear Mr. Carter


           Upon receipt of proper fees, or a Pauper's Affidavit, the copies you requested will be
           prepared and mailed. At $1.00 perpage, (Govt. Code 51.318), the cost will be $

            Contactthe CourtReporter listed below to request a copy of the Reporter's Record and
            fees.


            Your Petition for Writ of Habeas Corpushas been received and filed. Article 11.07 of the
            Texas Code of Criminal Procedures affords the State 15 days to answer. After the 15
            days, the Court has 20 days in which it may order a hearing. If no order has been entered
            35 days from the above filing date, petition will be forwarded to the Court of Criminal
            Appeals for their consideration.

            The following instrument has been filed in the above listed case: ^


       X    This date, December 17, 2014, the Clerk's Record has been forwarded to the Court of
            Criminal appeals.

            Other:


     All further correspondence should indicate the above cause number.
                                                          Sincerely,
                                                          KATHY E. CLIFTON, DISTRICT CLERK
                                                          POLK COUNTY, TEXAS

     cc:    Honorable Kaycee L. Jones                     Brian Foley
            41 Ith District Court                         Assistant Criminal District Attorney
                                                          Polk County, Texas

                                    101 W. MILL STREET, SUITE 216
                                        WRjrOFHA&EASCOtlPVS
  KArtft cufro/u, CU5&C
  41( #* xTuoioAl fl tsmcr coofir
   P6LKC6U/UW iTexA5 773S\-2233
  ioiWtMiLLJzzjrrezio
          fc- r&A-b caneof(Muual Mcemee Akncuz no7Sec3cc))
               fcen/Mi mm stam/o^ filed cat As&itDsroAePLiCAtJT

  rr. W< ^^®$^
*or HjfctofhateQSCtrput, *<? driver*, Wa cer-m<*te reafiy ^e<hkuf*i which
•Me fyJaA$ uj<& tmde .^Th& oft* tfa deAs recorAc stees oa Vece^^r 17,20P^kdr
^ CL&U£'3 d^CO^S ujM, Uem^^dco^ DfJppfav^wfifof irubezs corpus fas
 hex* kr^AeA hfa (j»*<fOMimi Appetis, U*Asuck Atasme^ b^e^i^is^kd
-bHie LuffofLrmiiAd Appeals htf (kspcwhiAk 35 re^nei by &fo+c.. applzwf uwii
 h*ve (eouueA ndfez -frm Mc Cwrfof 6&W Appeds Lq tvxf of CO affiMft&rl *
,-dafcf ulwe ffo Couff -xAmakcatm Amies relief witiwtfvMer c*&kr*to* ,(Z)
ihe C^(L vbtotfoffhr sJActv^ cmsdercrffoA h-tiic Ccuff en fa*c ,6rC3)fti&
 £*s© remnAAeA-b fte, hU Co/ft-&r ad£fc*d£ -farts*




 ™ ^ W/prffe 11*1 JtyffioSM b 4ue Carrttf&Mvl Appesfc tughJt-
 ImfkvwiA^ me of -foe ab&ue pn>oeAufes»
          App\kaA^ h& Mrreceiv&i 9^ yaposdffotivys M-facts arc&idoitMs
 Mr law, 4attyttifAil*tiHjer,*rto 0,V<7Zj Applethu^recd^dd^
rcc*fa£2fttod> <ypfc&h« from uour ofeet AppkMf catoerfr ffaklk6 o^e
Serf nag*^ dtotonfs h ^e Cojifof'CriMtotApp&ls^Jteuve^-fo
 dpptitid ujMi4 7mtyAxp b Mod jfpte*d Jrmt UiM * «//,* of m^huus
 jpplii^M Lecmebor /7iMK *&%an ffaf-Jate fk& CLZRK's fc£Co£D fas he&i
 foru^JtiiolfoCwffafGrM^lApp&JS, £ii*&etij £&ity £.C(ffh>si>T)f*frtet-
           Apptfcwf'-rfe&ftie cUfk of&a SmI wMer- Cr>pq of]ffo leffefdfi4&
  im dea?i(dzr I7,2j(¥ h i/io/re Jtdt &Hie afrectfM&4^appli&wt <ypltertiw
  fa ^ oftotes corpus iLt)73ec 360 uD6 i^9^^riAj^Mh>f^Qxjrfof
  CriiMfol Appedf AW am to&gr *fiitfcertitoa#e, rvdtwkf^dste v/bdmfaU
 •MM&Myijte mJe. of- 4Sdst-h& OvrbJlfiftop; -trialCoJf-isorJersof'Mi^^dl
  (Kues,w State's orkfe&i <wu/cr> pursus*d~k> ~fex*s C*d&ofCriminal Procedure,
           Faid/m of%t c#j(f hdot tudfoh tibstfaad 26*tys ttoU&ntGhfe
 Suckffrkfily., (Lite, 3DpmfAeS B,(Z) Idiere -Htc coJff Ins msdirvoied Mejv/tf <*s4o
 4ke laws ort&s CoMmfteforte dfarwkes&i error cMujlafel fo "ujreAfacrfyttbs of
^* Accused* (6) IaMcce fteuj w&Mce, urndfSCotKred &\&abi6 h acousditfrtce. froa I-
'Criidw? sf&relMkji -fo dei^sr^c tieji//(jfas received other eviAmc^* C9) UJkece
  4ie trerdfet Is coutfr&ai hfhe !&*> &id &!<{&&>, / AW based oa d^/ic^ifj writ
  d hobos cxrpigfDr CXAO Zuiefectfve Attftsfaze.efCeurtei rais&l * matter **f
 dsef&M^fhmfare&dtu^                  h&c&uidbeexi&d-fonelfef. 5££. Bxpssfe,
Jj^^72^5iaj(2j72-7¥C'iarctcZr.App ,/9S7) ?fadkfiJbfc %H7S.UJ< ZdSl&ft&£
 Cr.Afp 1993J If&L ^Tudge akuZcJ herJiscre+(b4 fafjlltiyfo kokia. h&rtm fv/stmt
 4t> &ULE 3/ Cfi, MrJMte 6,9% 5.00,2d^ 06O,                     U
          CliZ&C ABEL ACDSTA, ?.()<£)&1236X, CAPITA LSTATtoV, AuSWUil&AS
 7f?7II, tkxz&^fhZbferjys M^(i^Safjppifc**4' ja Uie JboveCSU&5
 hUfiecmdz Ikhrf/am cl&K fefaj OifhxA^sfshe farueded 3fpfrc&i6k ujrff
 ot Men carpus s*t He, Ztefci^^
 December 17, MV , bOTapplirfh&iktrace^


           CimC IOWV CUFTdAJ mmcraXJ/ZTsX- l^fhruJ3<d&kaxlqfat


          ^l^^J^^$^es~75c 7S#g<f
                        C£xri ficat&
      JZ Hereby certify tM-ftie Ztov&znd &ngaty hasi)e*yi &ra#rJs£
^paperfy cUfrttt: <W pfQt&j'm Jfe Unfed\56kxmti/'ujMi/ks%e>
^Jeai^hsLj Qrfix&f ft> /m earned Courts *

       dcmcAbelAcovidL
       Cfi/f/'afCriiMSsui/ Appeals

       A(J'ti'irts7t2XJ& 7%7(i

       di&/<L,£*ftu/ C/^ktn
        TXtfrteh CtertL AdlcCoMfif
        161 IaJlMM Si-reef Suite. 2i&
        L&i,MSku, 7e\&s 77357-32,33



            Aespecfdjilu 5ubtMiUeJ
           <SfoceLf Car-far ^rti&sio?
           '2c?ci?( fm 2os<?
          '7&AiAez>&cz£,s7ey3& "7!5)sWr
           Afflict/Zebfor/fra s&